January 11, 1949.
The appellant Dewey "Boots" Hughey and his co-defendant, J.R. Cooksey, were jointly charged and tried at the *Page 112 
January, 1947, term of General Sessions Court for Cherokee County for the murder of one Coy Hunt. Both were convicted of manslaughter. Appellant was given a sentence of eight years at hard labor and now appeals to this court upon exceptions which pose the question of whether or not the court committed error in refusing to allow appellant to cross-examine the witness Sergeant Broom.
At the beginning of the trial it was announced to the Court that the appellant was represented by Mr. C.E. Saint-Amand and the defendant Cooksey by Mr. H.R. Swink. In the course of the trial Sergeant Broom was placed upon the stand by the defendant Cooksey. At the conclusion of the examination by Mr. Swink, attorney for Mr. Cooksey, appellant's attorney attempted to cross-examine the witness but was informed by the presiding judge that defendant Hughey had a right to re-direct examination but would not be allowed to cross-examine the witness as the defense was acting as a unit. Appellant neither took the stand nor presented any witnesses.
Cross-examination presupposes the hostility of the witness, or that the matter testified to upon which he is crossed is opposed and contrary to the contention of the party conducting the cross-examination, and a favorable answer does not open the door to cross-examine, on that matter, to the party in whose favor the witness testifies. Where, however, the witness is hostile it is within the discretion of the court to allow the party calling the witness to cross-examine him. Generally one defendant has a right to cross-examine a witness who has testified adversely to him as the witness of his co-defendant. 70 C.J. 781. The object of cross-examination is to weaken or disprove the case of one's adversary. 70 C.J. 787.
It is therefore clear that the defendant would be entitled to cross-examine this witness if it appears that such testimony as had been solicited previously was *Page 113 
adverse to his contention. However, a close examination of the testimony of this witness on direct examination reveals that it was most favorable to the appellant in every respect so much so that it is difficult to see how it could have been more so had appellant placed the witness on the stand himself. That portion of witness Broom's testimony which proved damaging to appellant was brought out upon cross-examination by the Solicitor and the record discloses that appellant's attorney was thereafter allowed to examine the witness.
Appellant cites as authority for his position the case ofState v. Holmes, 171 S.C. 8, 171 S.E. 440. An examination of that case shows that three defendants were jointly indicted and tried together, one of which testified on his own behalf and gave very damaging testimony against his codefendants. It was of course held that under those circumstances counsel for Holmes had the right to a general cross-examination.
Great latitude must necessarily be allowed the trial court in the exercise of its sound discretion relative to the examination of witnesses.
This court is unable to see where appellant suffered prejudice by such ruling and is of the opinion that the judgment and sentence of the Court of General Sessions should be affirmed and
It is so ordered.
BAKER, C.J., and FISHBURNE, STUKES, and OXNER, JJ., concur.